Exhibit 10.2

 


PRESIDENT BONUS PLAN


 


BONUS CALCULATION


 

The President of Websense, Inc. (the “Company”) will be eligible for a target
bonus of 75% of his annual salary.  This bonus is based upon the Company meeting
its Billings and/or Operating Income objectives determined by the Company’s
Board of Directors or its Compensation Committee near the beginning of each
fiscal year.

 

SUBJECT TO DISCRETIONARY ADJUSTMENT, EACH HALF OF THE COMPANY’S FISCAL YEAR
(JANUARY — JUNE AND JULY — DECEMBER) IN WHICH THE COMPANY MEETS ITS BUDGETED
BILLINGS AND/OR OPERATING INCOME TARGETS, THE PRESIDENT IS ELIGIBLE TO RECEIVE
AN AMOUNT EQUAL TO 50% OF HIS SEMI-ANNUAL SALARY AS A BONUS.  HALF OF THE
SEMI-ANNUAL BONUS (25%) IS EARNED IF THE COMPANY MEETS ITS SEMI-ANNUAL BILLINGS
OBJECTIVE AND THE OTHER HALF OF THE SEMI-ANNUAL BONUS (25%) IS EARNED IF THE
COMPANY ACHIEVES ITS SEMI-ANNUAL OPERATING INCOME TARGET.

 

SUBJECT TO DISCRETIONARY ADJUSTMENT, AN ADDITIONAL 25% OF THE PRESIDENT’S ANNUAL
SALARY MAY BE EARNED, AGAIN SPLIT EVENLY BETWEEN OBJECTIVES, IF THE COMPANY
ACHIEVES ITS ANNUAL BILLINGS AND OPERATING INCOME TARGETS.

 

Achievement of at least 90% of a goal is required for any payment of the portion
of the President’s bonus that is based on achievement by the Company of that
goal.  Should the Company achieve 90% of its Billings or Operating Income goals,
bonuses for that plan goal will be paid at half of the target payment for that
goal.  Should the Company achieve 110% of its Billings or Operating Income
goals, bonuses for that plan goal will be paid at 1.5 times what the President
would have been paid on target for that goal.  Bonuses are prorated for goal
achievement between 90% - 110%.

 

The Compensation Committee or Board of Directors has the discretion to adjust
the bonus based upon whether the President meets individual objectives set for
him by the Board of Directors.  Bonuses may be adjusted by a percentage of the
bonus, ranging from 0% - 130% based upon achievement of such performance
objectives.

 


ELIGIBILITY


 

The President must be a current employee on the last day of the semi annual
period (June 30th and December 31st) to be eligible to receive a bonus for that
half and must be a current employee on the last day of the fiscal year to be
eligible to receive an annual bonus.  Bonus amounts are based upon actual base
salary paid during the period, exclusive of other payments or bonuses.

 

The Company reserves the right to change these terms from time to time as it
feels necessary to accomplish its goals, including as a result of market
conditions, personnel, new or different product offerings and/or corporate
restructuring.

 

--------------------------------------------------------------------------------